BOGGS, Judge,
concurring fully and specially.
I agree with the majority that this case is properly before us, and that it must be remanded for clarification of the trial court’s order. I write separately to note that in the absence of a transcript we must presume that the factual findings in the trial court’s order are supported by the evidence.
The majority notes that one sentence of the trial court’s order appears to incorrectly state that under no set of circumstances could the case or statutory law support a finding in favor of the appellant. And because we cannot discern from the record whether this incorrect statement of the law affected the trial court’s factual findings, a remand is appropriate.
While the majority correctly notes that we apply a de novo standard of review to stipulated facts, we must defer to a trial court’s factual findings unless clearly erroneous. Lamad Ministries v. Dougherty County Bd. of Tax Assessors, 268 Ga. App. 798, 806 (3), n. 3 (602 SE2d 845) (2004). Some of the facts relied upon by the trial court were included in a stipulation. But, as the majority acknowledges, a hearing at which the appellees gave substantial testimony as to the nature of their farming operations was not reported.
There is a presumption in favor of the regularity and legality of all proceedings in the trial court, Stegeman v. Heritage Bank, 304 Ga. App. 172, 174 (1) (695 SE2d 340) (2010), and in the absence of a transcript or a statutory substitute, this court must assume that the evidence presented at the hearing supported the trial court’s decision. Siratu v. Diane Investment Group, 298 Ga. App. 127, 128-129 (679 SE2d 359) (2009). We therefore must assume evidence was presented that “Goolsby Farm Supply” was a business “directly connected” with the “primary purpose” of the stipulated land use under OCGA § 48-5-7.4 and Ga. Comp. R. & Regs. r. 560-11-6-.02: “raising livestock and raising and harvesting agricultural products, including grain and wheat.”1
No evidence before us shows that the Goolsbys’ business was a retail establishment such as the classic “farm supply” store selling everything from bridles and buckets to chicken feed and western *542wear. The missing transcript could have included testimony that, for example, the Goolsbys’ purchase and sale of other farmers’ agricultural products was a result of the varying feed requirements of their substantial herd of cattle. If the Goolsbys entered into output or requirements contracts with their neighbors, see OCGA § 11-2-306, and purchased more feed than their cattle consumed, they would necessarily sell that surplus; similarly, if they underestimated their herd’s requirements or failed to grow sufficient feed, they would purchase the remainder. As the Goolsbys contended below and before this court, production of livestock would be impractical without the ability to buy, sell, and store animal feed on the property.
Decided November 7, 2013.
Collier & Gamble, Edward R. Collier, for appellant.
Perry & Walters, Kim M. Minix, Jonathan L. Morris, for appellees.
For these reasons, in the absence of the legal conclusion in the trial court’s order, this court would be required to affirm.

 Likewise, we must presume that the record supports the trial court’s finding that the Goolsbys’ occasional rental of their office for a banquet was “an incidental, occasional, intermediate or temporary use” within the meaning of Ga. Comp. R. & Regs. r. 560-11-6-.02 (e).